Harris, J.
The first branch of the plaintiff’s application is founded upon the second section of the act for the more effectual protection of the property of married women,” passed April 7, 1848. (Laws of 1848, p. 307.) The question involved is, whether that section is intended to operate retrospectively, or whether it was intended only to apply prospectively. It is a general rule that “ no statute is to have a retrospect beyond the time of its commencement.” (6 Bac. Abr. 370.) “ In these cases,” *623said Justice Spencer, in Dash v. Van Kleeck, (7 John. 486,) referring to the rules by which courts are governed in the construction of statutes, “ the inquiry is into the intention of the legislature, taking as a leading guide, in aid of the construction, the presumption that all laws are prospective, and not retrospective.” And in the same case, Kent, chief justice, says: “ The very essence of a new law is a rule for future cases.” Taking this rule, which is so obviously the dictate of reason and justice that it has been adopted in all civilized states, ancient and modern, for our guide, no great difficulty will be found in giving such a construction to the section of the statute in question as shall be consistent with justice, and in no degree impair any vested rights.
The first section of the act relates to the property of females who shall marry after the act shall take effect. It declares that in such cases the property of the wife, real and personal, “ shall not be subject to the disposal of her husband, nor shall be liable for his debts, and shall continue her sole and separate property, as if she were a single female.” This section is made applicable only to property which the wife may own “ at the time of her marriage.” The second section contains substantially the same provision in respect to the property of females married at the time of the passage of the act. There is nothing in the language of this section which indicates that the legislature intended it should apply to the property which such females had at the time of their marriage, or had acquired during coverture. | On the contrary, the husband, by virtue of the marriage, had acquired a legal title to such property, and in no proper sense could it be said to be, the property of the wife. The true construction of this section therefore is, that, so far as there should be any property upon which the law could operate, the same provisions contained in the first section, for the protection of the property of females who should marry after the passage of that act, should be applicable also to the property of females married before the passage of the act. It has been said that if the second section is, like the first, to be merely prospective in its operation, such a construction would render *624the last clause of the section unmeaning. But Ido not so regard its effect. Suppose a female, married at the time of the passage of the act, should subsequently acquire property by inheritance. Such property would not be subject to the disposal of the husband, but would, I apprehend, be liable for his debts contracted before the passage of the act, to the same extent as if the act had not been passed. The exception seems to have been inserted in the section, ex industria, for the protection of creditors. As though the legislature intended not only to guard the rights of creditors, but also, not to disappoint their hopes. By the third section it is provided that property which the wife may receive by “ gift, grant, devise or bequest,” shall not be liable, even for the debts of the husband.
Thus it will be seen that the act in question may be construed so as to give a reasonable effect to all its provisions without violating the general rule that a statute affecting rights and liabilities should not be so construed as to act upon those al ready existing, unless it appears from the terms of the statute itself that such was the intention of the legislature. (Butler v. Palmer, 1 Hill, 334; citing Terrington v. Hargreaves, 3 Moore & Payne, 143. See also Williamson v. Field, 2 Sandf. Ch. Rep. 570.) It follows from this view of the case that the claim of the plaintiff to the property in the possession of her husband, on the ground that she is entitled to it by virtue of the act of April 7, 1848, cannot be sustained.
Although the defendant was not required to answer upon oath, he has sworn to his answer. He has either denied or explained the allegations in the bill in such a manner as to render it quite improbable that the plaintiff will finally succeed in obtaining the decree she seeks. An allowance to the wife for the purpose of defraying the expenses of the suit, as well as for temporary support, is left to the sound discretion of the court. In the exercise of that discretion such allowance will be withheld when it is apparent that there is no probability that the wife will ultimately succeed. In this case it is possible that the plaintiff may be able to produce such proof as to entitle her to a decree. The defendant has in his possession about $4000 *625acquired from the plaintiff. She is destitute. The defendant has no one to provide for but himself. The only surviving child of the parties is married, and her husband, it would seem, is now supporting the ,plain tiff. Under these circumstances, it is not improper, I think, if the plaintiff chooses to continue the suit, to allow her the means of doing so. I shall therefore direct that the defendant, within thirty days after service of a copy of the order, pay to the solicitor for the plaintiff one hundred dollars to defray the expense's of carrying on this suit, and that he also pay to the plaintiff, or her solicitor, for her, as an allowance for alimony, during the pendency of the suit, twelve dollars per month, commencing from the time of filing the bill. The injunction issued against the defendant is also to be so modified as to allow the defendant to pay. the expenses of defending this suit, not exceeding one hundred and fifty dollars, out of the property in his hands.